Citation Nr: 9919981	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cardiopulmonary 
disorder due to tobacco use during service or nicotine 
dependence acquired in service.

2.  Entitlement to service connection for nicotine dependence 
acquired in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1969 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied claims of entitlement 
to service connection for a cardiopulmonary disorder due to 
tobacco use during service or nicotine dependence acquired in 
service, and nicotine dependence acquired in service.

In reviewing the record, the Board also notes that, in May 
1995, the RO awarded a 10 percent evaluation for a scar above 
the right knee, and denied a request to reopen a claim of 
entitlement to service connection for additional right knee 
disability.  In February 1998, the veteran stated that he 
wished to "re-open and if necessary appeal the decision on 
my right knee."  In an April 1998 substantive appeal, the 
veteran claimed that he was seeking entitlement to service 
connection for "interior damage to right knee."  In June 
1998, the RO notified that veteran that the period in which 
to appeal the 10 percent evaluation granted in May 1995 had 
expired, and informed the veteran that if he wished to file 
"for an increase," he should submit "new and material 
evidence".  In September 1998, the RO further advised the 
veteran that he had not specified which of the two 1995 
determinations as to the right knee he wished to reopen.  The 
RO advised him that he should submit medical evidence of 
increased disability if he wanted to be considered for an 
increased evaluation, or that he should submit new and 
material evidence if he was requesting that the claim for a 
right knee disorder be reopened.  The Board notes that the 
veteran need not submit specific evidence in order to submit 
a well-grounded claim for an increased evaluation for his 
service-connected right knee scar.  The RO should inform the 
veteran of the current requirements for submitting a well-
grounded claim for an increased evaluation, and should ask 
the veteran whether he wishes to be scheduled for VA 
examination.





REMAND

As part of his April 1998 substantive appeal, the veteran 
requested a hearing before the Board.  That hearing was 
scheduled for late January 1999.  By a letter submitted in 
early January 1999, the veteran requested that his hearing 
before the Board be conducted by videoconference.  Since 
videoconference hearings are scheduled by the RO (see 38 
C.F.R. § 20.704(a)), the Board is herein remanding the case 
for that purpose.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing.  The veteran and 
his representative should be notified in 
writing of the date, time and place for 
the hearing, and a copy of the RO letter 
notifying the veteran and his 
representative in this regard should be 
associated with the claims file.  

The purpose of this remand is to afford the appellant due 
process of law.  The veteran is free to submit any additional 
evidence in connection with the current appeal.  No action is 
required of the veteran until further notification.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




